Case 1:21-cv-04405-DG-MMH Document 1 Filed 08/05/21 Page 1 of 18 PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF NEW YORK

JOHN RAFEAL TRINIDAD,                                         Case No.:
                                           Plaintiff,
                     -against-                                                  COMPLAINT

ROMAN CATHOLIC DIOCESE OF                                                  Jury Trial Demanded
BROOKLYN; OUR LADY OF MERCY
CHAPEL; OUR LADY OF THE PRESEN-
TATION – OUR LADY OF MERCY PAR-
ISH; and DOES 1 – 5 whose identities are un-
known to Plaintiff,

                                       Defendants.

        Plaintiff, John Rafeal Trinidad, by and through his undersigned attorneys alleges the fol-

lowing for his Complaint:

                                                   PARTIES

        1.       Plaintiff, John Rafeal Trinidad, (“Plaintiff”) is an adult male, who was sexually

abused as a minor in the State of New York. Plaintiff resides in and is a citizen of the State of

Utah, Salt Lake County. All or part of the abuse alleged herein occurred in the State of New

York.

        2.       Defendant Roman Catholic Diocese of Brooklyn (“Diocese”) was and continues

to be a Roman Catholic organization and a non-profit religious corporation, duly organized and

existing under, pursuant to, and by virtue of the laws of the State of New York, licensed to do

and/or transact business within the State of New York, and with a principal place of business at

310 Prospect Park West, Brooklyn, New York 11215. 1




1
  Unless otherwise stated, allegations herein are made regarding all times relevant to this action and believed to be
true at all times relevant to this action.
Case 1:21-cv-04405-DG-MMH Document 1 Filed 08/05/21 Page 2 of 18 PageID #: 2




       3.      Defendant Our Lady of Mercy Chapel was and continues to be a Roman Catholic

organization and a non-profit religious corporation, duly organized and existing under, pursuant

to, and by virtue of the laws of the State of New York, licensed to do and/or transact business

within the State of New York, and with a principal place of business at 680 Mother Gaston Blvd,

Brooklyn, New York 11212.

       4.      Defendant Our Lady of the Presentation – Our Lady of Mercy Parish was and

continues to be a Roman Catholic organization and a non-profit religious corporation, duly orga-

nized and existing under, pursuant to, and by virtue of the laws of the State of New York, li-

censed to do and/or transact business within the State of New York, and with a principal place of

business at 1677 St. Marks Ave., Brooklyn, New York 11233.

       5.      Hereinafter, Defendants Our Lady of Mercy Chapel and Our Lady of the Presen-

tation – Our Lady of Mercy Parish will be referred to collectively as “Our Lady.”

       6.      Defendants Does 1 – 5 are unknown agents whose identities will be provided

when they become known pursuant to CPLR § 1024.

       7.      Hereinafter, the Diocese, Our Lady, and Does 1 – 5 will be referred to collectively

as “Defendants.”

       8.      Father Kenneth Wicks (“Perpetrator”) was a Roman Catholic priest, counselor,

and/or teacher, under the direct supervision, authority, employ, and control of the other Defend-

ants at all times material hereto.

                                     JURISDICTION & VENUE

       9.      This Court has jurisdiction over the action pursuant to 28 U.S.C. § 1332 because

the suit is between citizens of different states and the amount in controversy exceeds $75,000.




                                                2
Case 1:21-cv-04405-DG-MMH Document 1 Filed 08/05/21 Page 3 of 18 PageID #: 3




        10.    This Court has jurisdiction over Defendants because, on information and belief,

(a) Defendants have sufficient minimum contacts in New York, (b) Defendants are citizens of

New York, (c) Defendants are authorized to do business in New York, and/or (d) Defendants are

registered to do business in New York.

        11.    Venue is proper in this district pursuant 28 U.S.C. § 1391 (b)(2) because the

events and omissions giving rise to the claims in this action occurred in Kings County, New

York.

                                STATUTE OF LIMITATIONS

        12.    Pursuant to the New York Child Victims Act (L 2019, ch. 11) (the “CVA”), a vic-

tim of childhood sexual abuse in the State of New York whose claim was barred by the statute of

limitations is now revived. Such a claim must be brought not later than one year and six months

after the CVA became law on February 14, 2019. See CPLR § 214-g. Plaintiff’s claim is timely.

                 FACTS & ALLEGATIONS COMMON TO ALL COUNTS

        13.    Plaintiff repeats, realleges, and incorporates the preceding paragraphs as if set

forth at length herein.

        14.    In 1962, the Vatican in Rome issued a Papal Instruction, entitled Crimen sollicita-

tionis, which acted as a company-wide memorandum of policy and procedure and was binding

on all patriarchs, archbishops, bishops, and other local ordinaries across the world, which re-

mained in effect until 2001. According to this instruction, allegations and reports of childhood

sexual abuse, among other deviant behavior, by priests and/or religious members serving in their

institutions were required to be kept secret within the confines of the Roman Catholic Church

(the “Church” or the “Catholic Church”). Additionally, disclosure of such information to civil

authorities, parishioners, and/or the public generally was forbidden.




                                                 3
Case 1:21-cv-04405-DG-MMH Document 1 Filed 08/05/21 Page 4 of 18 PageID #: 4




        15.      Defendants’ internal and mandated business policies and procedures require their

high officials, agents and/or employees to keep any files or knowledge associated with an ac-

cused priest secret, known as the “secret of the Holy Office,” and “under pain of incurring auto-

matic excommunication.”

        16.      Through the secret files and the procedures for movement and protection of pedo-

phile priests, the Catholic Church as a whole, including the Defendants, developed detailed his-

torical institutional knowledge regarding the prevalence of pedophile priests, their patterns of

conduct, and the patterns of conduct used by the various Church institutions in solving individual

priest problems in their own jurisdiction through movement and reassignment.

        17.      Because Defendants engaged in the same conduct with the pedophile priests and

religious order members that they had to address, they knew what it may mean when, for exam-

ple, a priest arrived from a different diocese, school and/or parish without some other clear, non-

nefarious explanation for the move, or after having only spent a short time in the prior assign-

ment.

        18.      Recently, the Office of the Attorney General of the Commonwealth of Pennsylva-

nia released a Grand Jury Report (the “Report”) consisting of over 800 pages and naming more

than 300 members of the Roman Catholic clergy who were connected to and/or involved in sex

crimes against children. 2

        19.      The Report detailed how the dioceses of Pennsylvania, and its leaders “managed”

the ongoing and known sexual abuse of children within the Church. The investigation detailed in

the Report revealed and ultimately illustrated the implemented business practice and pattern uti-



2
 A downloadable PDF of Report I of the 40th Statewide Investigating Grand Jury, Office of the Attorney General,
Commonwealth of Pennsylvania is available at: https://www.attorneygeneral.gov/report/ (last visited May 24, 2020).



                                                        4
Case 1:21-cv-04405-DG-MMH Document 1 Filed 08/05/21 Page 5 of 18 PageID #: 5




lized throughout the Church worldwide that was instituted not to help children, but to avoid

“scandal” (a word used directly by the Church in its documents regarding child sex abuse).

      20.      The pattern utilized by the Church generally, and Defendants herein specifically,

in carrying out these policies and procedures was even susceptible to behavioral analysis by the

Federal Bureau of Investigation. Special agents testified before the grand jury and identified a

series of practices that regularly appeared in the Church files they analyzed:

               a. First, Church officials, agents and employees make sure to use euphemisms
                  when describing the sexual assaults in documents. For example, they never
                  say “rape,” but instead say “inappropriate contact” or “boundary issues.”

               b. Second, the Church does not conduct genuine investigations into the sexual
                  abuse with properly trained personnel. Instead, they assign clergy members to
                  ask inadequate questions, and then make credibility determinations about col-
                  leagues that they live and work with.

               c. Third, after learning of inappropriate behavior by its agents and employees,
                  the Church sends priests for “evaluation” at church-run psychiatric treatment
                  centers. The Church allows its “experts” to “diagnose” whether the priest is a
                  pedophile, based largely on the priest’s “self-reports,” and regardless of
                  whether the priest had engaged in sexual contact with a child.

               d. Fourth, when the Church does finally remove a priest, it does not explain why.
                  Parishioners are given broad explanations such as “sick leave” or “suffering
                  from “nervous exhaustion.” Alternatively, the Church says nothing at all.

               e. Fifth, even if a clergy member is raping children, the Church continues to
                  provide him housing and living expenses, although he may be using these re-
                  sources to facilitate more sexual assaults.

               f. Sixth, if a predator’s conduct becomes known to the community, the Church
                  does not remove him from the priesthood to ensure no more children will be
                  victimized. Instead, the Church transfers him to a new location where no one
                  will know he is a child abuser.

               g. Finally, the Church does not report this behavior to the police even though
                  child sex abuse, even short of actual penetration, is and has been, for all times
                  relevant, a crime. However, the Church does not treat it that way, and has
                  decided to handle childhood sexual abuse like a personnel matter, “in house.”




                                                 5
Case 1:21-cv-04405-DG-MMH Document 1 Filed 08/05/21 Page 6 of 18 PageID #: 6




        21.    The Report further established a long history and pattern of child sex abuse by the

Catholic clergy and religious order members, which was known, tolerated, and hidden by the

Church, a pattern that repeats across all dioceses in the Church, including the Defendants herein,

and additionally showed that Defendants tolerate and actively conceal the sexual abuse of chil-

dren by its agents and employees for their own pecuniary benefit.

        22.    Despite these revelations, as well as many criminal and civil litigations the

Church has been involved in as a result of clergy or religious order sexual abuse of minors,

Church leaders continue to pursue the mandated policy of secrecy.

        23.    Refusal to disclose sexually abusive clerics to parishioners is just one way that

Defendants maintain secrecy. Another has been to use various forms of persuasion on victims or

their families to convince them to remain silent about the incidents of abuse. These forms of

persuasion have included methods that have ranged from sympathetic attempts to gain silence to

direct intimidation to various kinds of threats. In doing so, the Church members and leaders in-

volved, from bishops to priests, have relied on their power to overwhelm victims and their fami-

lies.

        24.    Upon information and belief, during all relevant periods Perpetrator was serving

for, employed by, and/or acting in some capacity under the control and supervision of Defend-

ants.

        25.    From approximately 1968 to 1970, when Plaintiff was approximately 13 years old

to 15 years old and a parishioner and an altar server at Our Lady, Perpetrator engaged in unper-

mitted sexual contact with Plaintiff in violation of at least one section of New York Penal Law

Article 130 and/or § 263.05, or a predecessor statute that prohibited such conduct at the time of

the abuse.




                                                6
Case 1:21-cv-04405-DG-MMH Document 1 Filed 08/05/21 Page 7 of 18 PageID #: 7




        26.     Perpetrator sexually molested Plaintiff, while under the supervision and/or author-

ity of the other Defendants, which failed to report Perpetrator and/or other priests to the criminal

authorities; failed to urge Perpetrator’s criminal prosecution; and/or failed to take any other ac-

tion available and/or necessary to protect Catholic children in New York, or elsewhere, such as

Plaintiff, from sexual and physical assault by Perpetrator.

        27.     Defendants were, and are, in a specialized position where they had knowledge

that Plaintiff did not. Defendants were in a position to have this knowledge because they had

authority over Perpetrator and acted as Perpetrator’s employer, because Defendants were respon-

sible for Perpetrator, and because their policies mandated and continue to mandate secrecy with

respect to the sort of knowledge learned about Perpetrator.

        28.     Plaintiff, on the other hand, was a minor child. As a child, Plaintiff was not in a

position to have information about Perpetrator’s molestation of other children or Defendants’

knowledge of the dangers that Perpetrator posed to children, nor was Plaintiff in a position to

know that Defendants mandated that their employees keep such knowledge from others, includ-

ing children like Plaintiff.

        29.     Defendants made representations regarding safety directly to Plaintiff’s family,

doing so with the knowledge and intent that they would be communicated to the minor Plaintiff

through Plaintiff’s parents/caregivers’ words and actions. Defendants also had reason to believe

that the representations made to Plaintiff’s parents/caregivers would influence Plaintiff and par-

ticularly that the representations would influence the amount and type of time spent alone with

Perpetrator, Perpetrator’s access to Plaintiff, and his ability to molest Plaintiff.

        30.     Because of the authority, superiority, and influence that Defendants had, and con-

tinue to have, over his family, Plaintiff believed and relied upon these misrepresentations.




                                                   7
Case 1:21-cv-04405-DG-MMH Document 1 Filed 08/05/21 Page 8 of 18 PageID #: 8




        31.     Beyond the information that Defendants knew, or should have known, about Per-

petrator before Plaintiff was sexually abused, Defendants had opportunities to discover the sexu-

al abuse of Plaintiff.

        32.     Defendants knew, or by the exercise of ordinary care should have known, what

Perpetrator was doing to Plaintiff given the location of the abuse on Church grounds in addition

to the potentially numerous opportunities any of Defendants’ other employees or agents would

have had to catch Perpetrator with other victims.

        33.     Defendants acts and omissions in failing to supervise Perpetrator, in failing to

control Perpetrator’s unfettered, private access to Plaintiff, in failing to investigate the private

contact with Plaintiff, failing to warn Plaintiff before or during his tenure at Our Lady about Per-

petrator, and their failure to report Perpetrator’s behavior to the proper authorities, or at a mini-

mum, to Plaintiff’s parents, evidence a breach of even the most basic duty of ordinary care.

        34.     The failure to act on the abusive behavior and inappropriate boundary-breaking

conduct by Perpetrator with minors before Plaintiff was sexually abused was willful, wanton and

reckless.

        35.     Further, the Defendants’ acts and omissions were taken to avoid Church scandal,

and thereby, protect its membership numbers and donations.

        36.     Had Plaintiff, or Plaintiff’s family, known what Defendants knew or should have

known – that Perpetrator was a suspected child molester and a danger to children before Plaintiff

was first molested by Perpetrator – Plaintiff would not have been sexually assaulted.

        37.     The acts and omissions of Defendants, as plead herein, represents conduct, which

is willful, outrageous, reckless, and deliberately indifferent to the health, safety, and welfare of

children in general and Plaintiff in particular.




                                                   8
Case 1:21-cv-04405-DG-MMH Document 1 Filed 08/05/21 Page 9 of 18 PageID #: 9




       38.     Plaintiff was placed in the complete care of Defendants by, and/or consent of, his

parents under their guise of religiosity of Defendants’ instruction, institutions, agents, and em-

ployees. As a minor, Plaintiff was a person who would foreseeably be harmed by such acts and

omissions described throughout this Complaint and below.

       39.     Defendants were responsible for assigning, transferring, and/or suspending all

clergy members, including Perpetrator, to and from parishes within the dioceses of the State of

New York.

       40.     Defendants, and Perpetrator acting as an agent and/or employee, solicited funds

and support from their parishioners, students and others participating in Church-provided ser-

vices through memberships, assessments, direct appeals, and/or tuition.

       41.     A special relationship and/or parish-parishioner relationship existed between

Plaintiff and Defendants and their agents and/or employees as specifically described and/or iden-

tified herein, notably Perpetrator.

       42.     Defendants explicitly and implicitly represented to Plaintiff that each of their

priests, including Perpetrator, were benevolent and trustworthy stewards of the Church who

would only act in the best interests of the children whom they served.

       43.     Plaintiff entrusted his well-being to the Defendants who had corresponding obli-

gation to be solicitous for, as well as protective of the Plaintiff in exercise of their positions of

superiority and purported authority.

       44.     Defendants invited and encouraged Plaintiff, as a minor child, to accept each

priest assigned to positions within the Church to be in good standing, including Perpetrator, as

one who was worthy of and who had the responsibility for Plaintiff’s physical and spiritual safe-

ty, thereby inducing Plaintiff to entrust himself to the company and care of Perpetrator and sub-




                                                 9
Case 1:21-cv-04405-DG-MMH Document 1 Filed 08/05/21 Page 10 of 18 PageID #: 10




 ject himself to the authority of and instructions from Perpetrator while on Defendants’ property

 and/or in the accompaniment of Perpetrator.

           45.   Defendants’ agents and/or employees as specifically described and/or identified in

 this Complaint, Perpetrator, and other employees of Defendants worked together as religious of-

 ficers who were obligated to arrange, render, and coordinate the religious and educational care of

 the children enrolled in their institution, including those for Plaintiff which included oversight of

 and total responsibility for the protection, prevention of the acts of sexual, mental, and physical

 abuse by their clergy member Perpetrator and reporting their knowledge of the dangers of Perpe-

 trator.

           46.   Defendants employed and/or held out as their agents and/or employees as specifi-

 cally described and/or identified herein all employees implicit in the sexual abuse of Plaintiff by

 Perpetrator along with any other employee who was involved in the cover-up of the sexual abuse

 experienced by Plaintiff who were also acting within the course and scope of their respective

 employment, master-servant, and/or agency relationships with Defendants over whom it had di-

 rect control and/or a right of control and/or whose actions they ratified as the principals.

           47.   The employees discussed herein, including but not limited to, Perpetrator, were

 the agents and/or employees of Defendants, and acted within the course of employment and/or in

 the scope of his respective authority.

           48.   Any action and/or omission committed by any agent and/or employee of the De-

 fendants and Perpetrator, along with any employee involved in the acts and omissions involved

 in the cover-up and sexual abuse of Plaintiff, imposes liability upon the Defendants under the

 laws of agency, respondeat superior, vicarious liability, master-servant, and right of control, in

 the State of New York.




                                                  10
Case 1:21-cv-04405-DG-MMH Document 1 Filed 08/05/21 Page 11 of 18 PageID #: 11




         49.      Plaintiff, as a minor, relied on the religious and educational services provided by

 Defendants and their agents and/or employees as specifically described and/or identified herein,

 notably Perpetrator, and as described in detail in the “Facts” section of this Complaint. Never-

 theless, Defendants collectively failed to provide Plaintiff with appropriate care and attention

 required by the necessary standard of care.

         50.      The acts and/or omissions of Defendants and their agents and/or employees as

 specifically described and/or identified herein, notably Perpetrator, was a factual cause of and/or

 placed Plaintiff at an increased risk of harm for and/or was a substantial factor in causing and/or

 caused the severe, permanent, incurable, and grievous injuries and damages described and/or

 identified herein, most notably the sexual abuse inflicted by Perpetrator, which is addressed in

 detail herein.

         51.      The severe, permanent, incurable, and grievous injuries described in the “Facts”

 section of this Complaint, which Plaintiff has suffered and continues to suffer were caused solely

 and exclusively by the conduct of Defendants and their agents and/or employees as specifically

 described and/or identified herein, notably Perpetrator, and were due in no manner whatsoever to

 any act or failure to act on the part of Plaintiff.

         52.      Further, the Defendants’ actions were taken to avoid Church scandal, and thereby,

 protect its business, membership numbers, and donations.

         53.      As a proximate and direct result of the aforesaid willful, wanton, and reckless

 conduct of the Defendants, Plaintiff sustained the injuries and damages in an amount to be de-

 termined at trial.




                                                       11
Case 1:21-cv-04405-DG-MMH Document 1 Filed 08/05/21 Page 12 of 18 PageID #: 12




        54.    That as a direct and proximate result of Defendants’ acts, negligence, gross negli-

 gence, and conduct described herein, the Plaintiff sustained both physical and emotional injuries

 and suffered damages. Plaintiff’s injuries and recoverable damages include the following:

               a. Conscious pain and suffering;

               b. Physical, psychological and financial injuries, physical injuries to Plaintiff’s
                  body, including, but not limited to, multiple bodily injuries, injuries suffered
                  at the times of the sexual abuse, subsequent mental anxiety, anguish, shame,
                  internal injuries, and other injuries;

               c. Severe past, present, and future mental anguish and trauma, necessitating psy-
                  chiatric and medical care and treatment in the past, present, and/or future;

               d. Loss of faith and mistrust of the Church and its institutions;

               e. Physical ailments, including, but not limited to headaches, nausea, loss of
                  sleep, and physical shock to the nervous system;

               f. Physical injuries to Plaintiff’s body including, but not limited to, multiple
                  bodily injuries, injuries suffered at the times of the sexual abuse, subsequent
                  mental anxiety, anguish, shame, internal injuries, and other injuries;

               g. Grievous mental and bodily pain and suffering, mental anguish, emotional dis-
                  tress, inconvenience, loss of enjoyment of life, humiliation, embarrassment,
                  loss of self-esteem, disgrace, guilt, and shame;

               h. Past, present, and future physical pain and suffering;

               i. Past, present, and future medical expenses;

               j. Past, present, and future lost wages, loss of earnings and earning capacity;

               k. Punitive damages;

               l. Exemplary damages;

               m. Litigation costs, expenses, and reasonable and necessary attorneys’ fees; and,

               n. Any and all other damages to which Plaintiff may be justly entitled.

        55.    The amount of damages sought exceeds the jurisdiction of all lower courts which

 would otherwise have jurisdiction.



                                                12
Case 1:21-cv-04405-DG-MMH Document 1 Filed 08/05/21 Page 13 of 18 PageID #: 13




        56.     This action falls within exceptions to Article 16 of the CPLR.

                                 COUNT ONE – NEGLIGENCE

        57.     Plaintiff repeats, realleges, and incorporates the preceding paragraphs as if set

 forth at length herein.

        58.     At all times material hereto, pursuant to common law and Restatement (Second)

 of Agency § 219, Perpetrator was acting as the agent of the Defendants, because while engaging

 in the acts of grooming and abuse with Plaintiff, Perpetrator was in the course and scope of his

 respective employment with the Defendants and/or was able to accomplish the sexual abuse be-

 cause of his job-created authority and role as an agent of Defendants.

        59.     To the extent it is found that Perpetrator was acting outside of the scope of his

 employment for some or all of the conduct described herein, pursuant to Restatement (Second)

 of Torts § 317, Defendants had a duty, as masters of Perpetrator, to exercise reasonable care to

 control Perpetrator while he was on Defendants’ premises, even if acting outside the scope of his

 employment, to prevent Perpetrator from sexually abusing Plaintiff.

        60.     At all times material hereto, Defendants by and through their agents and employ-

 ees, accepted responsibility for the well-being of Plaintiff, a minor child, while on the premises

 and/or engaged in activities involving Defendants’ employees and agents.

        61.     Defendants had a duty to use reasonable care to protect Plaintiff from known

 and/or foreseeable risks of harm while they arranged, rendered, and coordinated the religious

 care of Plaintiff attending services at Our Lady, and/or participating in the activities provided by

 Defendants on premises like schooling, mass, and continuing Catholic education, amongst oth-

 ers.




                                                 13
Case 1:21-cv-04405-DG-MMH Document 1 Filed 08/05/21 Page 14 of 18 PageID #: 14




          62.   Given the extensive understanding and experience the Church, at all levels, had

 with pedophilic priests, Defendants knew, or should have known, that unfettered, private contact

 between priests and minors engaged in activities that were at Church locations and/or Church-

 funded, represented an unreasonable risk of harm to these minors.

          63.   Perpetrator’s actions were so similar to many other priests, Defendants, acting

 with any level of care and curiosity or concern, should have known what warning signs to look

 for in order to invite additional scrutiny over Perpetrator, including inter alia, his singling out of

 Plaintiff.

          64.   Defendants knew, or should have known, that Perpetrator spending time with

 Plaintiff would create an unreasonable risk of harm to Plaintiff.

          65.   Given the type of abuse and the location in which the abuse occurred, Defendants,

 if exhibiting any degree of care or curiosity, should have inquired further into the relationship

 Perpetrator had with Plaintiff to uncover the abuse—the very purpose of the “should have

 known” standard of care which Defendants breached in this case through their acts and omis-

 sions.

          66.   Defendants breached their duties described above by, inter alia:

                a. failing to recognize Perpetrator’s pedophilic behaviors and the warning signs
                   thereof;

                b. failing to recognize or discover Perpetrator’s sexual abuse of Plaintiff during
                   the individual instance wherein Perpetrator was able to have unfettered private
                   access to Plaintiff to perform the acts described above;

                c. failing to exercise reasonable care to monitor the priest-parishioner relation-
                   ship for signs of grooming and failing to take any steps to limit or prevent un-
                   fettered, private access by Perpetrator to Plaintiff, thereby providing him am-
                   ple opportunity to sexually abuse Plaintiff;

                d. failing to implement policies and procedures that prevented child sexual
                   abuse, rather than promoting secrecy;



                                                  14
Case 1:21-cv-04405-DG-MMH Document 1 Filed 08/05/21 Page 15 of 18 PageID #: 15




                 e. failing to use reasonable care to investigate Perpetrator after hiring him and/or
                    assigning him to Our Lady to care for children; and

                 f. failing to train employees and agents in the prevention and reporting of sexual
                    abuse against minors.

         67.     Given Defendants’ long-standing, mandated policies and procedures Defendants

 knew, or with the exercise of reasonable care should have known, before and/or during the pen-

 dency of Plaintiff’s tenure at Our Lady, that Perpetrator had previously committed acts of sexual

 abuse against minors and was grooming and then sexually abusing Plaintiff.

         68.     On information and belief, Defendants are in the possession of documents, data,

 and/or personal knowledge regarding facts verifying the deviant sexual behavior and tendencies

 of Perpetrator from before and/or during the sexual abuse of Plaintiff.

         69.     The kind of conduct that Perpetrator engaged in was foreseeable specifically to

 these Defendants, at all times material hereto, based on the extensive and specialized knowledge

 and experience the Defendants had regarding the pedophile priest problem within the Church.

         70.     Defendants’ acts and omissions constituted gross negligence as the breaches of

 their duty of care evidenced reckless disregard of the safety and welfare of Plaintiff and other

 innocent children where Defendant took no steps to control or stop Perpetrator despite abusing

 Plaintiff on Defendants’ premises. Instead, Defendants sought to suppress the known and toler-

 ated pedophile activities of their clergy members, including Perpetrator, through a failure to act,

 failure to warn, failure to investigate, and failure to report.

         71.     Defendants were more concerned with their reputation than protecting the afore-

 mentioned children, including Plaintiff. Such conduct engaged in by Defendants constitutes

 gross negligence as it was, and is, wanton and willful, and in reckless disregard of the safety of

 innocent children, including Plaintiff.



                                                    15
Case 1:21-cv-04405-DG-MMH Document 1 Filed 08/05/21 Page 16 of 18 PageID #: 16




        72.     As a direct and proximate result of the Defendants’ acts and omissions, and their

 agents, servants, workers, or employees’ acts and omissions, Plaintiff suffered sexual abuse, as

 well as the ensuing physical, mental, psychological, economic and noneconomic injuries, and

 damages discussed herein, which Plaintiff still continues to suffer.

        73.     As a direct and proximate result of Defendants’ acts and omissions discussed

 above, Plaintiff suffered significant injuries and damages in an amount to be proven at trial.

        74.     In addition to direct acts and omissions by Defendants constituting negligence as

 described above, Defendants are also vicariously liable for their agents, employees, and repre-

 sentatives’ acts, including Perpetrator, under the doctrine of respondeat superior.

        WHEREFORE, Plaintiff demands judgment against Defendants, on the above causes of

 action, in an amount to be determined at trial for a sum that will fully and fairly compensate

 Plaintiff for alleged injuries and damages; that Plaintiff recovers actual damages; that Plaintiff is

 entitled to recover compensatory damages; that Plaintiff recovers punitive damages; and for such

 other further relief; together with costs and disbursements of this action; and such other and fur-

 ther relief as the Court deems proper.

              COUNT TWO – NEGLIGENT RETENTION AND SUPERVISION

        75.     Plaintiff repeats, realleges, and incorporates the preceding paragraphs as if set

 forth at length herein.

        76.     Defendants were responsible for decisions relating to supervising, assigning,

 transferring, and/or suspending all clergy members, including Perpetrator, within their Roman

 Catholic institutions, including entities such as Our Lady.

        77.     At all times material hereto, Perpetrator was in an employer-employee relation-

 ship with Defendants when Perpetrator sexually abused Plaintiff.




                                                  16
Case 1:21-cv-04405-DG-MMH Document 1 Filed 08/05/21 Page 17 of 18 PageID #: 17




        78.     Defendants failed to exercise reasonable care to control, supervise, train, and re-

 tain Perpetrator in a number of respects, including but not limited to:

                a. failure to use reasonable care to investigate Perpetrator prior to assignments at
                   Church institutions, including Our Lady, at which he was to provide care for
                   and teach minors;

                b. failure to train employees and agents, including Perpetrator, in the prevention
                   and reporting of sexual abuse against minors;

                c. failure to supervise and control Perpetrator while he carried out his priestly as-
                   signments at Defendants’ institutions, including Our Lady, and while at his
                   Church-provided living accommodations; and

                d. failure to make reasonable decisions about whether or not to retain and/or re-
                   port Perpetrator once Defendants knew of inappropriate acts and behavior
                   committed by him.

        79.     Defendants’ above-described business policies and procedures of concealing, and

 ultimately promoting, the widespread knowledge and acts of pedophilic tendencies of its clergy

 members provided Defendants with the actual and/or constructive knowledge that Perpetrator

 was engaged in this deviant behavior.

        80.     With the exercise of reasonable care, Defendants knew or should have known be-

 fore and/or during the pendency of Perpetrator’s tenure within their Church institutions, includ-

 ing Our Lady, that he was a risk to sexually abuse minor children like Plaintiff.

        81.     As a direct and proximate result of Defendants’ negligent retention and supervi-

 sion of Perpetrator as discussed above, Plaintiff suffered significant injuries and damages in an

 amount to be proven at trial.

        WHEREFORE, Plaintiff demands judgment against Defendants, on the above causes

 of action, in an amount to be determined at trial for a sum that will fully and fairly compensate

 Plaintiff for alleged injuries and damages; that Plaintiff recovers actual damages; that Plaintiff

 is entitled to recover compensatory damages; that Plaintiff recovers punitive damages; and for



                                                  17
Case 1:21-cv-04405-DG-MMH Document 1 Filed 08/05/21 Page 18 of 18 PageID #: 18




 such other further relief; together with costs and disbursements of this action; and such other

 and further relief as the Court deems proper.

                                DEMAND FOR JURY TRIAL

        Plaintiff demands trial by jury as to all issues.

                                                        D’ARCY JOHNSON DAY, PC

 Dated: New York, New York                       By:     /s/ Peter W. Smith
        August 5, 2021                                  Peter W. Smith
                                                        PWS@DJD.LAW
                                                        1501 Broadway, 12th Floor
                                                        New York, New York 10036
                                                        (866) 327-2952

 MATTHEWS & ASSOCIATES                                 FREESE & GOSS
 David P. Matthews                                     Tim K. Goss
 DMATTHEWS@THEMATTHEWSLAWFIRM.COM                      TIM@FREESEANDGOSS.COM
 Liza L. Roys*                                         Peter de la Cerda*
 LROYS@THEMATTHEWSLAWFIRM.COM                          PETER@FREESEANDGOSS.COM
 2905 Sackett St.                                      3500 Maple Ave., Suite 1100
 Houston, Texas 77098                                  Dallas, Texas 75219
 (713) 522-5250                                        (214) 761-6610

                              Attorneys and Co-counsel for Plaintiff
                      * Texas counsel will be seeking pro hac vice admission.




                                                  18
